ORDER
In this postconviction relief action, respondent was properly awarded Earned Work Credits pursuant to our decision in Elmore v. State, 305 S.C. 456, 409 S.E. (2d) 397 (1991). As it has done in numerous other cases where a prisoner received relief under Elmore, the State has petitioned for a writ of certiorari, asserting Elmore is wrongly decided. We deny this petition for a writ of certiorari, and adhere to our decision in Elmore. We caution counsel for the State and its agencies that continued petitions, motions, or returns of this nature may result in the imposition of sanctions under Rule 240, SCACR.
IT IS SO ORDERED.
/a/ David W. Harwell. C.J.
Is/ A. Lee Chandler. J.
Is/ Ernest A. Finney. Jr.. J.
Is/ Jean H. Toal. J.
Is/ James E. Moore. J.